Filed 1/8/16 P. v. Gray CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
           Plaintiff and Respondent,
                                                                     A144830
v.
CLARENCE P. GRAY,                                                    (Solano County
                                                                     Super. Ct. No. VCR212241)
           Defendant and Appellant.


           Appellant Clarence P. Gray was charged with attempted first degree burglary
(Count 1) (Pen. Code, §§ 459/664) and receiving stolen property (Count 2) (Pen. Code,
§ 496, subd. (a)). He entered no contest pleas to these Counts.
           On November 28, 2011, he was sentenced to state prison for 3 years on Count 1,
with a consecutive term of 8 months on Count 2. Execution of sentence was suspended
and appellant was granted probation on various terms and conditions. In June of 2013
appellant was found in violation of probation and his suspended sentence was ordered
executed.
           On August 28, 2011, appellant attempted to enter the home occupied by Robert
Brillon with intent to commit theft. At the time of his arrest, appellant knowingly
possessed stolen identification and insurance cards.1
           Appellant’s counsel on appeal has filed an opening brief raising no issues and
asking this Court for an independent review of the record pursuant to People v. Wende


       1
           Appellant stipulated to this factual basis at the time of his no contest plea.

                                                             1
(1979) 25 Cal.3d 436. We have conducted the requested review and conclude that there
were no arguable issues.2
         Appellant was represented by counsel throughout the proceedings below. His no
contest pleas were validly entered after advisement of rights and consequences. There
was no sentencing error.
         The judgment is affirmed.




                                                _________________________
                                                REARDON, J.


We concur:


_________________________
RUVOLO, P. J.


_________________________
RIVERA, J.




     2
         Appellant has been informed by appellant’s counsel on appeal of the opportunity
to file a supplemental brief, but has not done so.

                                            2